United States Court of Appeals
         )257+(',675,&72)&2/80%,$&,5&8,7
                              
                          BBBBBBB

                   ),/('-DQXDU\

                       1R
                             
    .251,7=.*5283//&'%$$(52%($5,1*6//&
                       3(7,7,21(5
                             
                            Y
                             
    '$1,(/.(/:(//$&7,1*$'0,1,675$725)('(5$/
         $9,$7,21$'0,1,675$7,21$1'1$7,21$/
             75$163257$7,216$)(7%2$5'
                      5(6321'(176

                          BBBBBBB

            2Q0RWLRQIRU6WD\RI2UDO$UJXPHQW
             'XHWR/DSVHLQ$SSURSULDWLRQVDQG
             0RWLRQIRU([SHGLWHG&RQVLGHUDWLRQ

                           BBBBBBB

    %HIRUH65,1,9$6$1Circuit JudgeDQG(':$5'6DQG
5$1'2/3+Senior Circuit Judges
       
                          25'(5

    8SRQFRQVLGHUDWLRQRIWKHPRWLRQRIUHVSRQGHQW)$$IRU
VWD\RIRUDODUJXPHQWGXHWRODSVHLQDSSURSULDWLRQVDQGWKH
RSSRVLWLRQWKHUHWRDQGWKHPRWLRQRISHWLWLRQHUIRUH[SHGLWHG
FRQVLGHUDWLRQLWLV


                                

    25'(5('WKDWWKHPRWLRQIRUVWD\RIRUDODUJXPHQWEH
GHQLHG,WLV

    )857+(5 25'(5(' WKDW WKH PRWLRQ IRU H[SHGLWHG
FRQVLGHUDWLRQEHGLVPLVVHGDVPRRW

                          3HU&XULDP

                          )257+(&2857
                          0DUN-/DQJHU&OHUN

                      %V.HQ0HDGRZV-U
                          'HSXW\&OHUN

$VWDWHPHQWE\&LUFXLW-XGJH6ULQLYDVDQDQG6HQLRU&LUFXLW
-XGJH(GZDUGVFRQFXUULQJLQWKHGHQLDORIWKHPRWLRQIRUVWD\
RIRUDODUJXPHQWLVDWWDFKHG

6HQLRU&LUFXLW-XGJH5DQGROSKZRXOGJUDQWWKHPRWLRQ$
VWDWHPHQWE\6HQLRU&LUFXLW-XGJH5DQGROSKGLVVHQWLQJIURP
WKHGHQLDORIWKHPRWLRQIRUVWD\RIRUDODUJXPHQWLVDWWDFKHG

                            BBBBBBB





                                     
    65,1,9$6$1Circuit JudgeDQG(':$5'6Senior Circuit
JudgeFRQFXUULQJLQWKHGHQLDORIWKHPRWLRQ

    7KH $QWLGHILFLHQF\ $FW SURYLGHV WKDW ³>D@Q RIILFHU RU
HPSOR\HHRIWKH8QLWHG6WDWHV*RYHUQPHQWRURIWKH'LVWULFWRI
&ROXPELD JRYHUQPHQW PD\ QRW DFFHSW YROXQWDU\ VHUYLFHV IRU
HLWKHUJRYHUQPHQWRUHPSOR\SHUVRQDOVHUYLFHVH[FHHGLQJWKDW
DXWKRUL]HGE\ODZH[FHSWIRUHPHUJHQFLHVLQYROYLQJWKHVDIHW\
RIKXPDQOLIHRUWKHSURWHFWLRQRISURSHUW\´86&

    7KH'HSDUWPHQWRI-XVWLFHKDVLVVXHGDFRQWLQJHQF\SODQ
VHWWLQJ IRUWK WKH 'HSDUWPHQW¶V SODQQHG RSHUDWLRQV GXULQJ D
ODSVH LQ DSSURSULDWLRQV LQ )LVFDO   86 'HS¶W RI
-XVWLFH )  &RQWLQJHQF\ 3ODQ 6HSW  
KWWSVZZZMXVWLFHJRYMPGSDJHILOHGRZQORDG
7KH'HSDUWPHQW¶VSODQ³DVVXPHVWKDWWKH-XGLFLDO%UDQFKZLOO
FRQWLQXH WR RSHUDWH WKURXJK WKH IXUORXJK´ Id. DW  )RU FLYLO
OLWLJDWLRQ WKH 'HSDUWPHQW LQVWUXFWV JRYHUQPHQW DWWRUQH\V WR
UHTXHVW WKDW DFWLYH FDVHV EH SRVWSRQHG XQWLO IXQGLQJ LV
DYDLODEOH Id. ,I D FRXUW GHQLHV WKH UHTXHVW DQG DGKHUHV WR LWV
H[LVWLQJ VFKHGXOH ³WKH *RYHUQPHQW ZLOO FRPSO\ ZLWK WKH
FRXUW¶V RUGHU ZKLFK ZRXOG FRQVWLWXWH H[SUHVV OHJDO
DXWKRUL]DWLRQIRUWKHDFWLYLW\WRFRQWLQXH´ZLWKLQWKHPHDQLQJ
RI   Id. 7KDW XQGHUVWDQGLQJ RI WKH VWDWXWH SUHVXPDEO\
JRYHUQVWKH)HGHUDO$YLDWLRQ$GPLQLVWUDWLRQ¶VSDUWLFLSDWLRQLQ
WKLVFDVH3HWLWLRQHUIRULWVSDUWZLVKHVWRFRQWLQXHZLWKRUDO
DUJXPHQW DV VFKHGXOHG 7KHUH LV WKXV QR GLVSXWH WKDW
FRQGXFWLQJDUJXPHQWDVVFKHGXOHGLVFRQVLVWHQWZLWK

    2XUGLVSRVLWLRQRIWKLVPRWLRQLVSHUIHFWO\FRQVLVWHQWZLWK
WKLVFRXUW¶VDSSOLFDWLRQRILQSULRUFDVHV)RUH[DPSOH
ZKHQ IHGHUDO DSSURSULDWLRQV ODSVHG LQ  UHVXOWLQJ LQ D
³VKXWGRZQ´ IURP 2FWREHU  WR 2FWREHU   WKH FRXUW
UHFHLYHG*RYHUQPHQWPRWLRQVWRVWD\RUDODUJXPHQWLQDWOHDVW
VL[WHHQ FDVHV (YHU\ RQH RI WKHVH PRWLRQV ZDV GHQLHG DQG
HYHU\WLPHWKH*RYHUQPHQWWKHQSDUWLFLSDWHGLQRUDODUJXPHQW
See 2UGHU Wilson v. Cox 1R  '& &LU 2FW 


                                
 2UGHUAm. Tort Reform Ass’n v. OSHA1R
'&&LU2FW2UGHUJanko v. Gates1R
'&&LU2FW2UGHUMittleman v. Postal Regulatory
Comm’n1R'&&LU2FW2UGHURoane
v. Leonhart 1R  '& &LU 2FW   2UGHU
United States v. Regenerative Sciences, LLC 1R 
'&&LU2FW2UGHUAamer v. Obama1R
'&&LU2FW2UGHUDaimler Trucks N. Am. LLC v.
EPA 1R  '& &LU 2FW   2UGHU Howard
R.L. Cook & Tommy Shaw Found. for Black Emps. of the
Library of Cong. v. Billington1R'&&LU2FW
 2UGHU Nat. Res. Def. Council v. EPA 1R 
'&&LU2FW2UGHUCtr. for Biological Diversity v.
EPA1R'&&LU2FW2UGHUPub. Emps.
for Envtl. Responsibility v. U.S. Section, Int’l Boundary &
Water Comm’n, U.S.-Mex. 1R  '& &LU 2FW 
2UGHUSledge v. Fed. Bureau of Prisons1R
'&&LU2FW2UGHUTown of Barnstable, Mass. v.
FAA1R'&&LU2FW2UGHUAdirondack
Med. Ctr. v. Sebelius1R'&&LU2FW
2UGHUMcKinley v. Fed. Hous. Fin. Agency1R'&
&LU2FW

    ,Q HYHU\ RQH RI WKHVH PRWLRQV *RYHUQPHQW FRXQVHO
VSHFLILFDOO\FLWHG WKHVWDWXWH DWLVVXHKHUH86&
See, e.g. $SSHOOHHV¶ 8QRSSRVHG 0RWLRQ WR 3RVWSRQH 2UDO
$UJXPHQWLQ/LJKWRI/DSVHRI$SSURSULDWLRQVDWWilson v.
Cox 1R  '& &LU 2FW   8QRSSRVHG
0RWLRQ IRU D 6WD\ RI 2UDO $UJXPHQW LQ /LJKW RI /DSVH RI
$SSURSULDWLRQV DW ± Ctr. for Biological Diversity v. EPA
1R  '& &LU 2FW   )HGHUDO $SSHOOHH¶V
0RWLRQ WR 3RVWSRQH 2UDO $UJXPHQW LQ /LJKW RI /DSVH RI
$SSURSULDWLRQV DW ± McKinley v. Fed. Hous. Fin. Agency
1R  '& &LU 2FW   $SSHOOHH¶V 0RWLRQ WR
3RVWSRQH2UDO$UJXPHQWLQ/LJKWRI/DSVHRI$SSURSULDWLRQV


                                   
DW ± Pub. Emps. for Envtl. Responsibility v. U.S. Section,
Int’l Boundary & Water Comm’n, U.S.-Mex. 1R 
'& &LU 2FW   6R IDU DV ZH KDYH EHHQ DEOH WR
GHWHUPLQH QRW D VLQJOH PRWLRQ VHHNLQJ D VWD\ ZDV JUDQWHG
GXULQJWKHVKXWGRZQ

     )LQDOO\ GXULQJ WKH FXUUHQW *RYHUQPHQW VKXWGRZQ RXU
SUDFWLFHKDVEHHQWKHVDPHSee, e.g.2UGHULeader Commc’ns,
Inc. v. FAA 1R  '& &LU -DQ   GHQ\LQJ
PRWLRQWRVWD\EULHILQJ2UGHUFigueroa v. Pompeo1R
 '& &LU -DQ   GHQ\LQJ PRWLRQ WR VWD\ RUDO
DUJXPHQW

     7KHGLVVHQWFLWHVDQRUGHULVVXHGLQEstate of Klieman v.
Palestinian Authority LQ VXSSRUW RILWV SRVLWLRQUHJDUGLQJ WKH
PHDQLQJRI86&See2UGHUEstate of Klieman v.
Palestinian Auth.1R'&&LU-DQ7KH
RUGHULQWKDWFDVHLVLQDSSRVLWHKliemanLVDFDVHLQZKLFKWKH
*RYHUQPHQW LV QRW D SDUW\ 7KH *RYHUQPHQW¶V PRWLRQ LQ
KliemanZDVWRH[WHQGWKHWLPHWRILOHDQDPLFXVEULHIWKDWWKH
FRXUW KDGLQYLWHG sua sponte 7KH *RYHUQPHQW ZDV QRW HYHQ
UHTXLUHGWRUHVSRQGWRWKHLQYLWDWLRQDQGXQOLNHLQWKLVFDVH
QHLWKHU RI WKH OLWLJDQWV RSSRVHG WKH *RYHUQPHQW¶V PRWLRQ
+HQFH WKH Klieman RUGHU LV QRW D SUHFHGHQW IRU KRZ SDQHOV
VKRXOGUHVSRQGWRPRWLRQVLQFDVHVLQZKLFKWKH*RYHUQPHQW
LV D SDUW\ DQG LV FRPSHOOHG E\ WKH FRXUW WR DGKHUH WR ILOLQJ
UHTXLUHPHQWV7KHUHTXHVWIRUDQH[WHQVLRQLQDFDVHLQZKLFK
WKH*RYHUQPHQWKDVEHHQLQYLWHGWRILOHDQDPLFXVEULHILVTXLWH
GLIIHUHQWIURPDUHTXHVWLQDFDVHLQZKLFKWKH*RYHUQPHQWLVD
SDUW\





Randolph, Senior Circuit Judge, dissenting:

     The Constitution states that “no money shall be drawn from
the treasury, but in consequence of appropriations made by
law.” U.S. Const. art. I, § 9, cl. 7. The treasury is also protected
by the Anti-Deficiency Act, which prohibits employing federal
personnel in advance of appropriations except in emergencies,
unless otherwise authorized by law.

     In light of the current government “shutdown,” the Federal
Aviation Administration moved for a stay of the oral argument
scheduled for January 11, 2019. The FAA explained that under
31 U.S.C. § 1342,1 its attorneys “are prohibited from working,
even on a voluntary basis, except in very limited circumstances,
including ‘emergencies involving the safety of human life or the
protection of property.’” Mot. Stay Oral Arg. 2 (quoting id.).

    What then is the rationale for denying the FAA’s motion?

     It cannot be that having oral argument in this case on
January 11, 2019, will avert some emergency within the
meaning of § 1342. An opinion of the Office of Legal Counsel
concludes, correctly I believe, that “the emergencies exception
applies only to cases of threat to human life or property where
the threat can be reasonably said to be near at hand and
demanding of immediate response.” Government Operations in
the Event of a Lapse in Appropriations, 1995 WL 17216091, at
*7 (O.L.C. Aug. 16, 1995). Holding oral argument January 11
is not a necessary response to some imminent threat to human
life or property. (There may have been an emergency at the


    1
      Section 1342 states, in relevant part: “An officer or employee
of the United States Government or of the District of Columbia
government may not accept voluntary services for either government
or employ personal services exceeding that authorized by law except
for emergencies involving the safety of human life or the protection
of property.”
                                  2

administrative stage of this case regarding the safety of
equipment petitioner repaired, but that emergency passed when
the FAA revoked petitioner’s certificate.)

     Perhaps the idea is that the Judiciary is free to disregard the
restrictions of § 1342. But it seems to me that a federal court
may refuse to comply with this statute only if it is
unconstitutional. Given the Appropriations Clause of the
Constitution, the constitutionality of § 1342 is beyond doubt.

     Or perhaps the idea is that because § 1342 contains the
clause “exceeding that authorized by law,” judges may
circumvent the statutory restriction by authorizing federal
officers and employees to show up in court. This, of course, is
blatant bootstrapping. A court order requiring or authorizing a
government attorney’s presence may immunize the attorney
from the sanctions for violating § 1342. See 31 U.S.C. § 1349.
But it does not relieve the court from its responsibility to comply
with the law. The “authorized-by-law” clause has been on the
statute books for nearly 200 years, and it has a settled meaning.
Authority for the Continuance of Government Functions During
a Temporary Lapse in Appropriations, 43 U.S. Op. Att’y Gen.
293, 296 & n.5 (1981). It does not confer a license on the
Judiciary. Instead, the clause requires legal authority for the
obligation of public funds, either from appropriations or other
relevant statutes, or – in the case of Executive authority – from
the Constitution itself. Id. at 295–301.2


     2
      The Department of Justice “construe[d] the ‘authorized by law’
exception contained within 31 U.S.C. § [1342] as exempting from the
prohibition enacted by the second clause of that section not only those
obligations in advance of appropriations for which express or implied
authority may be found in the enactments of Congress, but also those
obligations necessarily incident to presidential intiatives [sic]
undertaken within his constitutional powers.” Id. at 301.
                                  3

     The majority opinion, which itself contains no legal
analysis, relies on orders denying stays during shutdowns.3 But
those orders also contain no legal analysis. The majority’s
argument must be that because we have denied these stay
motions in the past we should do so again. Charles Dickens had
a few words about this form of argumentation: “‘Whatever is is
right’; an aphorism that would be as final as it is lazy, did it not
include the troublesome consequence, that nothing that ever
was, was wrong.” Charles Dickens, A Tale of Two Cities 65
(Signet Classics) (1859).




    3
       On the other hand, the Administrative Office of United States
Courts, in a press release on January 7, 2019, reported that federal
courts, in response to motions of the Department of Justice, “have
issued orders suspending, postponing, or holding in abeyance civil
cases in which the government is a party for a limited period, subject
to further consideration, or until appropriated funds become
available.” Press Release, United States Courts, Judiciary Operating
on Limited Funds During Shutdown (Jan. 7, 2019). See also Estate of
Klieman v. Palestinian Authority, No. 15-7034 (D.C. Cir. Jan. 3, 2019)
(per curiam order), granting the Justice Department’s § 1342 motion
for a stay of a briefing deadline in light of the government shutdown.